                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 NO. 7:17CR-15-1H


UNITED STATES OF AMERICA                    *
                                            *
v.                                          *       NOTICE OF APPEAL
                                            *
DAVIN LAMONT SMITH                          *


       NOTICE IS HEREBY GIVEN that Davin Lamont Smith, Defendant herein, hereby
appeals to the United States Court of Appeals for the Fourth Circuit from the judgment and
sentence imposed in this action on the 9th day of September, 2019.

       Respectfully submitted this 18th day of September, 2019..



/s/ MARY JUDE DARROW
Attorney for Davin Lamont Smith
P.O. Box 41308
Raleigh, North Carolina 27629
Telephone: 919-696-3332
Fax: 919-845-0822
E-mail: maryjude@mjdarrowlaw.com
N.C. State Bar No. 34645
Appointed




          Case 7:17-cr-00015-H Document 138 Filed 09/18/19 Page 1 of 2
                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the Notice of Appeal was served upon:

                                       Donald R. Pender
                                Assistant United States Attorney
                                     150 Fayetteville Street
                                      Raleigh, NC 27601


by electronically filing the foregoing with the Clerk of Court on September 18, 2019, by

CM/ECF, which will provide electronic copies to the above named attorney.

       This the 18th day of September, 2019.

/s/ MARY JUDE DARROW
Attorney for Davin Lamont Smith
P.O. Box 41308
Raleigh, North Carolina 27629
Telephone: 919-696-3332
Fax: 919-845-0822
E-mail: maryjude@mjdarrowlaw.com
N.C. State Bar No. 34645
Appointed




          Case 7:17-cr-00015-H Document 138 Filed 09/18/19 Page 2 of 2
